Title: From Alexander Hamilton to Theodore Sedgwick, [1–15 March 1798]
From: Hamilton, Alexander
To: Sedgwick, Theodore



[Albany, March 1–15, 1798]
My Dear Sir

In my opinion these things—
The President ought to make a solemn and manly communication to Congress the language grave and firm but without invective—in which after briefly recapitulating the progress of our controversy with France the measures taken toward accommodation & stating their degrading result—he ought to advert to the extremely critical posture of Europe the excessive pretensions of France externally her treatment to the neutral powers generally dwelling emphatically on the late violent invasion of their Commerce as an act destructive of the Independence of Nations—to state that eventual dangers of the most serious kind hang over us and that we ought to consider ourselves as bound to provide with the utmost energy for the immediate security of our invaded rights & for the ultimate defence of our liberty and Independence—and conclude with a recommendation on general terms to adopt efficient measures for increasing our revenue for protecting our commerce, for guarding our sea ports and ultimately for repelling Invasion—intimating also that the relations of Treaty which have subsisted between us and France & which have been so intirely disregarded by her, ought not to remain by our Constitution & laws binding upon us but ought to be suspended in their Operation till an adjustment of differences shall reestablish a basis of connection and intercourse between the Two Countries—taking especial care however that merely defensive views be indicated.
The measures which I should contemplate would be these—
To authorise our Merchantmen to arm and to defend themselves against any attempt to capture them by French Cruisers—and to capture & bring in any vessels by which they should be attacked.
To complete our Frigates already begun and to enable our president to provide equip & arm immediately a number of vessels of from 16 to 20 guns to serve as Convoys. These vessels also to be authorised to capture all those that may attack them and all French privateers found within Twenty leagues of our Coast.
The President to be likewise authorised in case a War should break out to provide Ten ships of the line. The terms to be broad enough to enable him to purchase them or take them in pay of a foreign power, but this idea to be covered under general expressions.
Our regular army to be increased to 20000 Men horse foot & infantry & a provisional army of 30000 more to be added.
The fortification of our ports to be seriously prosecuted & not less than a million of Dollars appropriated to this purpose.
All the sources of Revenue Land Tax house tax &c. &c. to be immediately resorted to—that we may be equal to this expenditure & early providing the most essential sinew of War may be able to carry it on with Vigour & avoid Running in Debt. A loan commensurate with the objects to be authorized.
The Treaties between the two Countries to be declared suspended.
These measures to a feeble mind may appear gigantic. To yours they can only appear excessive as far as it may seem impracticable to get them adopted. For my part I contemplate the possible overthrow of England—the certainty of invasion in that case, without unqualified submission and the duty and practicability even in that event of defending our honor and rights.
Let the President also call to his aid the force of religious Ideas by a day of fasting humiliation & prayer. This will be in my opinion no less proper in a political than in a Religious View. We must oppose to political fanaticism religious zeal.
I do not enter into a detail of reasons for the respective measures. They will all occur to you. I consider the Independence of Nations as threatened and I am willing to encounter every extremity in the preservation of ours.
In all our measures however, let it be seen that final rupture is desired to be avoided as far as may consist with security & the UStates still stand ready to accommodate. I write in extreme haste.
Yrs.

A H


P.S. I beseech you Exert yourself to induce the New England Representatives if not already done to forward the Bill for providing an indifferent mode of Trial in Cases in which States are concerned. Without it a civil war may ensue between us & Connecticut & the Foederal Interest will at any rate be much injured.

